Citation Nr: 1609014	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-38 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 2003 to August 2003, and on active duty from October 2006 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and from a December 2008 rating decision of the VA RO in North Little Rock, Arkansas.  The North Little Rock VA RO currently has jurisdiction over the Veteran's claims file.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The Veteran testified at a hearing in August 2010 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.

In December 2011, September 2013, and September 2014, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  A September 2014 Board decision granted a 20 percent initial disability evaluation for a right ankle disability, and that matter is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed dry eyes did not originate during any period of service, and is not otherwise etiologically related to service.

2.  A low back disability was not incurred in service or otherwise etiologically related to service; arthritis of the back was not manifested in the first post-service year; and a current low back disability was not caused or permanently worsened by the service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  A right eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 1154, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

2.  A low back disability was not incurred in or aggravated in active service and is not proximately due to, the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006). Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on his claims by a letter dated in October 2008.  With regard to content, the letter reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate the claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence. 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.   Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter timely, before the RO initially decided the Veteran's claims in December 2008.

Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2014).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records and post-service treatment records. 

VA examinations were conducted in February and August 2010, February, March and April 2012; and June and July 2015.  The examinations provided the findings and opinions requested by the Board in prior remands.  In reviewing the examination reports, the Board finds that they are adequate for the purpose of adjudicating the issues on appeal.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2010 Travel Board hearing. 

In sum, VA has complied with any notification and assistance obligations in connection with the current appeal.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2015). 

The term "active military, naval, or air service" includes: (1) active duty (AD); (2) any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2015).

Right Eye Disability

Service treatment records show that the Veteran was treated for a chemical burn in his right eye in April 2003, while in the Army National Guard.  The right eye lid, lashes, and ducts were within normal limits when examined.  There were no lacerations or abrasions of the cornea.  The burn was considered superficial and right eye irrigation was performed.  The Veteran was prescribed lubricating drops as needed.  In February 2007, while on active duty, the Veteran was treated for acute iritis of the right eye.  A foreign body was removed from the right eye and eye sensitivity to light was noted.  At the March 2007 separation examination clinical evaluation of the eyes, ophthalmoscopic, pupils, and ocular motility were noted as normal.  The Veteran noted that in February 2007 he had to go to the clinic due to having something getting into his eye after firing a weapon.  The Veteran did not mention his right eye as a current medical problem.  

At his February 2010 VA examination, the Veteran complained of a foreign body sensation in the right eye.  He reported the course since onset as intermittent with remissions and no current treatment.  The Veteran denied experiencing incapacitating periods due to his eye condition, but reported the eye felt like it was "sizzling" on and off and upon further questioning, he reported that it felt like his right eye had an eyelash in it.  Fundoscopic examination was normal and there was no corneal disorder.  Distance and near visual acuity was 20/20.  Slit lamp findings showed decreased tear film in both eyes and tonometry eye pressure was 16.  There were no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss or eyebrow loss.  The examiner stated that the Veteran's signs and symptoms of mild dry eyes were multifactorial in nature, with possible causes including environmental, hormonal, secondary systemic disease or unidentified.  The examiner opined that the Veteran's dry eye condition was not secondary to his military service.  

At his August 2010 Travel Board hearing, the Veteran testified that he was firing his weapon while in service when something flew into his eye.  He was taken to the clinic where his eye was rinsed, and a fragment was removed from his eye.  He stated that he was prescribed drops and had a follow-up visit.  The Veteran testified that right after this incident, he started having problems with seeing streaks or halos and blurry vision.  He stated that during his follow-up visits to the clinic he described the problems afterwards but was told it was normal.  

At his February 2012 VA examination, the Veteran reported experiencing halos around lights at night without glasses.  He explained that glasses made things much sharper and that he noticed a "ball in his vision" since 2007; associated this with a metallic foreign body from 2007.  Physical examination showed that his pupils were round and reactive to light, and that there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  The Veteran was able to recognize test letters at one foot or closer and was able to perceive objects, hand movements, or count fingers at three feet.  The Veteran did not have diplopia, and slit lamp and external eye examination was noted as normal.  Fundus, optic disc, macula, vessels, vitreous, and periphery were all noted as normal, bilaterally.  The Veteran did not have a visual field defect or scotoma.  The examiner did note the presence of a lacrimal gland and lid disorder affecting both eyes, namely tear film insufficiency.  The examiner noted that the Veteran did not have an eye condition causing incapacitating episodes, and that the current condition of the lacrimal gland did not impact on the ability to work.  The examiner indicated that the Veteran's vision was correctable to better than 20/40 in each eye, and that eyeglasses helped with symptoms of blur.  The Veteran reported a floater in vision in the right eye.  There were no corneal scars associated with the foreign body injury that occurred during service and no vitreous opacities were noted.  Ocular examination was noted as normal with the exception of poor tear film quality which the examiner noted was likely not related to service.

During an April 2012 chart review, another examiner reviewed the claims folder, including the report of the February 2012 VA examination with the February 2012 examiner's findings and noted that he had no disagreement.

A June 2015 VA examination addendum noted that VA examinations of 2010 and 2012 were reviewed.  It was noted that the Veteran had a chemical in his right eye in April 2003 and when seen he had eye irritation, but no abrasion or corneal staining and no noted sequelae.  It was also noted that he had a foreign body in the right eye in February 2007, again with eye irritation, but the examination revealed no corneal staining, although evidence of iritis was seen which was treated and resolved.  The addendum noted the Veteran had a VA examination in 2010, complained of a burning right eye, and was found to have tear film insufficiency in both eyes for which he was diagnosed with dry eye syndrome.  The addendum noted that in 2012 the Veteran had another VA examination and was found to have dry eyes.  The examiner noted that on neither of the VA examinations were any corneal abnormalities noted, such as scars or abrasions.  The examiner stated that since the eye injuries were both in the right eye only, he did not think that the Veteran's dry eye problem, which affected both eyes, was caused by the in-service injuries.  The examiner noted that the Veteran had complaints of blurred vision in the right eye and on all examinations where refraction was done his right eye had more astigmatism than the left eye.  The examiner opined that the Veteran's blurred vision was due to the refractive error and not caused by the injuries in 2003 and 2007.

Analysis

The Veteran contends that his currently diagnosed bilateral dry eye condition is a result of injuries to his right eye while in service in 2003 and 2007.  Although he was treated for the right eye injury of a chemical burn during National Guard service in 2003, and for acute iritis in 2007, his service treatment records did not document further findings of a chemical burn after 2003, and his active service separation examination was negative for any reference to any eye problems.  In addition, no complaints or findings concerning the right eye were documented during the separation examination.  

VA examinations on file document that the only right eye disorder present is dry eye syndrome.  The VA examinations consistently indicated the absence of any corneal abnormalities such as scars or abrasions.  The VA examinations concluded that the dry eye syndrome, which also affects the left eye, is not etiologically related to service.

In this case, the preponderance of the evidence is against service connection.  In this regard the Board notes that while the Veteran has a current right eye disability and had two instances in which his right eye was treated during service, there is no competent or credible evidence linking the Veteran's current bilateral dry eye to the April 2003 or February 2007 instances of chemical burn and acute iritis during his service, or otherwise linking his eye disorder to service.  The only medical opinions to address the etiology of the disorder are against the claim.  The Board also notes that the Veteran's complaint of blurred vision was attributed to refractive error.  Refractive error is not a disease or injury for VA purposes.  See 38 C.F.R. § 3.303(c).

The Board finds that the medical evidence is more probative than the Veteran's lay statement and opinions concerning the etiology of the disorder.  The VA examiner opinions reflect review of the record and provide reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Although the Veteran can attest to seeing a halo effect and having blurred vision as this is within the common knowledge of lay persons, the factual picture presented is complex in this case.  Whether the Veteran's current right eye condition is a chronic condition related to the two treatments in service for a chemical burn and acute iritis cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's current right eye condition is not within the realm of knowledge of a non-expert given the above facts including the bilateral nature of the eye disorder.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran has a right eye condition related to his service.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether his currently diagnosed dry eye condition and blurred vision are related to his service.

There is no medical opinion linking the Veteran's currently diagnosed dry eye condition to service.  In June 2015, the VA examiner opined that the Veteran's bilateral dry eye condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In addition, the June 2015 examiner opined that the Veteran's blurred vision was due to refractive error and not caused by the injuries in 2003 and 2007.  The February 2012 examiner also concluded that the dry eye syndrome was not related to service.  Significantly, neither the Veteran nor his representative has submitted or identified any medical opinion that actually supports his claim.  In short, the only medical opinion addressing the etiology of the right eye disorder are against the claim.

In short, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a right eye condition must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 





Low Back Disability

The Veteran contends that his low back disability had its onset in service, or, alternatively, is secondary to his service-connected right ankle disability.

The Veteran's service treatment records contain no mention of complaints, treatment, or diagnosis for a low back condition.  At his March 2007 separation examination, clinical evaluation of the spine was noted as normal.  The Veteran reported no complaints concerning his back on his Report of Medical History.  

At his August 2010 Travel Board hearing, the Veteran testified that he believed he injured his back in service in 2006.  The Veteran stated that when he was being treated for his right ankle he informed medical personnel of his back problems and was told that his back problems might be related to his ankle.

At the Veteran's March 2012 VA examination, the examiner noted that the Veteran's claims file was reviewed.  After reviewing the claims file and examining the Veteran, the examiner diagnosed the Veteran with degenerative disc disease, sprain, and spondylolisthesis of the back.  The examiner opined that the Veteran's low back condition was less likely than not secondary to, related to or the result of his military service.  The examiner noted that there was no evidence to connect or establish a nexus between service and/or the Veteran's ankle disability and his current low back complaint.  

VA treatment records from the North Little Rock VAMC for February and March 2012, and from the Memphis VAMC for April to September 2012 show treatment for back and ankle pain. 

A VA medical opinion completed in July 2015 indicated that the examiner reviewed the entire claims file.  The examiner stated that he was unable to find any supporting evidence in the Veteran's records indicating that the Veteran's low back disability began in service, or was related to any incident during active military service.  The examiner noted that lumbar spine X-rays from March 2012 (in the treatment records) suggested some arthritic changes involving the joints at the L5/S1 on both sides.  The examiner noted that the Veteran was discharged from active service in July 2007 and that the current arthritic changes were more consistent with normal wear and tear and far enough removed from his discharge to be less likely than not related to the Veteran's service, or as having occurred within a year from discharge.  The examiner also concluded that the evidence was insufficient to establish that the low back disability was proximately due to or the result of or aggravated by the right ankle disability.  

Analysis 

The service treatment records are silent for low back complaints or findings, and there is no post-service evidence of low back problems until years after service.  Both the March 2012 and July 2015 examiners concluded that it was unlikely that the low back disability is etiologically related to service, and the July 2015 examiner concluded it was unlikely that it occurred within one year of discharge from service.  Service connection on a direct basis for low back disability thus is not warranted.  

The Veteran primarily contends that the back disorder is related to his right ankle disorder.  The Board finds that the treatment records do not etiologically relate the Veteran's low back disorder to his service connected right ankle disability.  They show only that he currently has degenerative changes, but do not address the etiology of any low back abnormalities. Furthermore, the only medical opinions on file addressing the relationship of the low back disorder to the right ankle are against the claim.  The March 2012 and July 2015 VA examiners opined that the Veteran's low back disorder was not caused by his service-connected right ankle disability.  The July 2015 examiner also concluded that the right ankle disorder did not aggravate the low back disability.  Significantly, neither the Veteran nor his representative has submitted or identified any medical opinion that actually supports his claim. 

The Veteran is competent to report current low back symptomatology, including pain.  The Board has considered the arguments advanced by the Veteran that his low back disorder is caused by his service connected right ankle disability.  However, the resolution of issues that require medical knowledge requires medical evidence, and that is the case here.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154; 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, determining the etiologic relationship between two anatomically separate disorders involving non-observable disease processes is clearly beyond the competence of a lay person such as the Veteran.  This is particularly true in cases such as this one, where the disorder at issue does not involve pathology easily discernible to a layperson, and where the matter involves not observations about whether the pathology began in service, but rather whether a disability affecting a different anatomical segment played a role in the development of the disability.  That determination is clearly outside the realm of lay expertise.  In any event, even if the Veteran were competent to address the etiology of his disability, the probative value of his opinion is outweighed by that of the VA examiners, who clearly have education, training, and experience in determining the etiology of disorders that is superior to that of the Veteran.

In sum, there is no competent or probative evidence establishing that the service connected right ankle disability caused or chronically worsened the low back disability, or establishing that the low back disorder originated in service or within one year of discharge.  Accordingly, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and it must therefore be denied. 


ORDER

Entitlement to service connection for right eye disability is denied.

Entitlement to service connection for low back disability, to include as secondary to a service-connected right ankle disability is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


